Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In the present application, in Claim 10 the phrases “means for moving at least one of the punch and the female die” and “means for cooling the tool” have been interpreted under 112(f) as means plus function limitations with the corresponding structure in the disclosure and functional equivalents.  The phrases invoke 112(f) because each phrase recites the term “means” and a function, e.g., moving the punch or die and cooling the tool, without reciting sufficient structure, material or acts to entirely perform the recited function.   The means for moving the at least one of the punch and the female die will be interpreted as the spring element 2.25 discussed in Para. [0063].  It is noted that if the means for moving is referring to the movement of the entire die or punch, for example as shown by the arrows in Fig. 13, then the specification fails to recite any structure for performing this function and this phrase would be indefinite.  The means for cooling the tool is interpreted as the cooling fluid in the cooling passages discussed in Para. [0055]. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites “an edge region close to an edge of the semi-finished product” which renders the claim indefinite because it is not clear what is required for a region to be “close” to an edge, e.g., must it contact the edge or merely be on the same half of the component as the edge.  For the purposes of examination, the phrase “an edge region close to an edge of the semi-finished product” will be interpreted as a region within the same half of the component as any edge of the semi-finished product.  Claim 1 also recites “thickening, in an end position of the tool, material of an edge region” which renders the claim indefinite because it is unclear what “an end position of the tool” means, e.g., the end of movement from an open position to a bending or forming position or a physical extremity of the tool such as the top of the tool.  For the purposes of examination, this phrase will be interpreted as the final position of movement of the tool from an open position to a bending or forming position.  Claims 2-9 and 18 depend from claim 1 and fail to clarify the indefinite language.
Regarding claim 5, the claim recites “at least the female die and the punch act to exert pressure, at least in one section, on the parting surface of the flange region along the longitudinal extent of the component to be produced” which renders the claim indefinite because it is not clear what the phrase “at least in one section” is referring to, e.g., at least in one section of the die and punch or the parting surface or the longitudinal extent.  For the purposes of examination, this phrase will be interpreted as at least in one section of the parting surface.  Claim 6 depends from claim 5 and fails to clarify the indefinite language.
Regarding claim 7, the claim recites “wherein at least one of the punch and the female die acts to exert pressure, at least in one section, on the parting surface of the body region along the longitudinal extent of the component to be produced” which renders the claim indefinite because it is not clear what the phrase “at least in one section” is referring to, e.g., at least in one section of the die and punch or the parting surface or the longitudinal extent.  For the purposes of examination, this phrase will be interpreted as at least in one section of the parting surface.   Claim 8 depends from claim 7 and fails to clarify the indefinite language.
Regarding claim 10, the claim recites the punch and/or female die “are configured to thicken an edge region of the semifinished product close to an edge thereof” which renders the claim indefinite because it is not clear what is required for a region to be “close” to an edge, e.g., must it contact the edge or merely be on the same half of the component as the edge.  For the purposes of examination, the phrase “an edge region of the semifinished product close to an edge thereof” will be interpreted as a region within the same half of the component as any edge of the semi-finished product.  Claims 11-17 and 19 depend from claim 10 and fail to clarify the indefinite language.
Regarding claim 20, the claim recites “thickening an outermost edge region of the semifinished blank close to the cut edge contour” which renders the claim indefinite because it is not clear what is required for a region to be “close” to an edge contour, e.g., must it contact the edge or merely be on the same half of the component as the edge.  For the purposes of examination, the phrase “an outermost edge region of the semifinished blank close to the cut edge contour” will be interpreted as a region within the same half of the component as any edge of the semi-finished product.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7-8, 10-12 and 18-20 are rejected under 35 U.S.C. 103 as being obvious over US 2007/0125149 A1 to Yoshitome in view of US 2020/0376534 A1 to Otsuka First Embodiment.
Regarding claim 1, Yoshitome teaches a method for producing a component having a bottom region (Figs. 6-7 and 22-23; Abstract), the method comprising: 
providing a semifinished product 20 made of a plastically deformable material (Figs. 6-7; Paras. [0079]-[0087]; Figs. 6-7 show the formation of the semifinished product 20 in the preforming device 100, and the product 20 is provided to a tool in Fig. 20), wherein the semifinished product 20 has a longitudinal extent and a transverse extent having a circumferential edge contour having a parting surface (Fig. 7; Paras. [0084]-[0087]; as shown in Fig. 7, the semifinished product 20 has a longitudinal extent and a transverse extent having parting surfaces at the ends of the product 20), 
processing the semifinished product 20 in at least one stage in at least one tool 450 to produce the component (Figs. 22-23; Paras. [0116]-[0122]; Figs. 22-23 show the tool 450 producing the component from the preform 20), wherein the parting surface is in contact with the tool at least temporarily one of during or after the processing of the semifinished product to produce the component, and (Figs. 22-23; Paras. [0116]-[0122]; Figs. 22-23 show the top of the fourth embodiment which differs from the other disclosed embodiments, and the Figs. 8-11 show that the parting surface of the preformed component contact the tool as Para. [0116] states that the first and fourth embodiments are similar other than the contact surface of punch 490)
thickening, in an end position of the tool, material of an edge region close to an edge of the semifinished product (Figs. 22-23; Para. [0119]; the corner of the component is an edge, and the material at the corner is thickened).
Yoshitome fails to explicitly teach thickening while the edge region is in a hot and unhardened state.  Yoshitome is silent regarding the temperature of the semifinished product while the component is produced.
Otsuka First Embodiment teaches providing a semifinished product and processing the semifinished product (Figs. 6 and 7A-D; Paras. [0100]-[0106]) wherein the processing step is performed while the product is in a hot and unhardened state and then subsequently cooled (Paras. [0107]-[0109] and [0117]-[0118]).
 It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Yoshitome to include forming the semifinished product into the final product while the semifinished product is in a hot and unhardened state as taught by Otsuka First Embodiment so that the formation of cracks and other defects is suppressed in the final product (Otsuka, Para. [0118]; “the generation of forming defects such as cracks can be suppressed, and the preliminary formed article 301 can be rapidly cooled after pressing”).  It is noted that processing the semifinished product while it is in a hot and unhardened state will result in the thickening step occurring while the edge region is in a hot and unhardened state.
Regarding claim 2, modified Yoshitome teaches the method as claimed in claim 1 (Figs. 22-23), wherein the method further includes heat treating in at least one region in the form of a shaped blank (Otsuka First Embodiment, Paras. [0107]-[0108]; it is noted that modified Yoshitome includes the heating and cooling process of Otsuka First Embodiment), wherein, the shaped blank is heated above an Ac1 temperature (Otsuka First Embodiment , Paras. [0107]-[0108]), hardening the shaped blank in at least in one region by cooling (Otsuka First Embodiment, Paras. [0108], [0109] and [0117]). 
Yoshitome fails to explicitly teach wherein the semifinished product is a shaped blank prepared from a hardenable steel material.  Yoshitome teaches that the blank that is formed into the semifinished product may be a sheet of metal (Para. [0043]), but is silent regarding which metal materials may be used.
Otsuka First Embodiment teaches the semifinished product is a shaped blank prepared from a hardenable steel material (Para. [0100]; the product is made from steel).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to substitute metal blank of Yoshitome with the steel material blank of Otsuka First Embodiment as those components and their functions were well known in the art and a person of ordinary skill in the art could have substituted each of these known elements for another with the predictable result of providing a component which may be formed into a final product via processing in a tool.
Regarding claim 3, modified Yoshitome teaches the method as claimed in claim 1 (Figs. 22-23) wherein the semifinished product is cold-formed to give a preform having the bottom region, a bottom-body transition region, a body region (Otsuka First Embodiment, Paras. [0101]-[0104]; Para. [0101] of Otsuka states the preform may be formed through cold working, and it is noted that modified Yoshitome includes the heating and cooling process of Otsuka First Embodiment; further Fig. 7 of Yoshitome shows the semifinished product includes a bottom region, bottom-body transition region and a body region), wherein at least the geometry of the preform or individual preform regions differ, at least in one region, from the geometry of the component or of corresponding individual component regions (Figs. 6-7 and 22-23; as shown in Figs. 7 and 22-23, the geometry of the corners of the preform differ from the geometry of the corners of the final component).
Regarding claim 4, modified Yoshitome teaches the method as claimed in claim 3 (Figs. 22-23) wherein the preform is heated in a furnace, to at least Ac1 temperature (Otsuka First Embodiment, Para. [0108]; modified Yoshitome includes the heating and cooling process of Otsuka), the heated preform is placed in an open tool for hardening (Otsuka First Embodiment, Para. [0109]), said tool being actively cooled (Otsuka First Embodiment, Para. [0117]) and comprising at least one female die 480, 490 and one punch 477, 485 (Figs. 22-23; Paras. [0116]-[0123]), and the component produced is hardened, at least in one region through contact with the tool by closing the tool (Otsuka First Embodiment, Paras. [0107]-[0109], [0117] and [0124]), wherein the punch acts to exert pressure, at least in one section on the parting surface of the body region, along the longitudinal extent of the component to be produced (Para. [0116] states that the first embodiment is the same the fourth embodiment except for the top, and Figs. 8-11 show that in the fourth embodiment the punch 477 exerts pressure on the parting surface).
Regarding claim 5, modified Yoshitome teaches the method as claimed in claim 3 (Figs. 22-23) wherein the preform is heated in a furnace, to at least Ac1 temperature (Otsuka First Embodiment, Para. [0108]; it is noted that modified Yoshitome includes the heating and cooling process of Otsuka First Embodiment), the heated preform is placed in an open tool (Otsuka First Embodiment, Para. [0109]), said tool being actively cooled (Otsuka First Embodiment, Para. [0117]) and comprising at least one female die 477, 485 and one punch 480, 490 (Figs. 22-23; Paras. [0116]-[0122]), and the sheet-metal component produced is hardened, at least in one region, through contact with the tool by closing the tool (Otsuka First Embodiment, Paras. [0117]-[0124]).
Yoshitome fails to explicitly teach the preform further includes a body-flange transition region and a flange region and wherein at least the female die and the punch acts to exert pressure, at least in one section, on the parting surface of the flange region along the longitudinal extent of the component to be produced.
Otsuka First Embodiment teaches the preform further includes a body-flange transition region and a flange region (Fig. 6 shows the preform with these features) and wherein at least the female die and the punch acts to exert pressure, at least in one section, on the parting surface of the flange region along the longitudinal extent of the component to be produced (Otsuka First Embodiment, Fig. 7B; modified Yoshitome includes the spaces in the die to accommodate the flanges and as shown in Fig. 7B of Otsuka the spaces are configured to allow the die to exert pressure on the parting surface).
 It would have been obvious to a person of ordinary skill in the art before the effective filing date to substitute hat-shaped preformed component of Yoshitome with the hat-shaped preformed component having flanges of Otsuka First Embodiment as those components and their functions were well known in the art and a person of ordinary skill in the art could have substituted each of these known elements for another with the predictable result of providing a component which may be formed into a final product via processing in a tool.  It would have also been obvious to modify the die of Yoshitome to include the spaces for the flanges as taught by Otsuka so that the shape preformed component may be accommodated into the tool and properly shaped into the final form.
Regarding claim 6, modified Yoshitome teaches the method as claimed in claim 5 (Figs. 22-23) wherein the punch includes first and second sub-punches 480, 490 (Figs. 22-23; Paras. [0116]-[0122]), wherein, when the tool is closed, contact is established between the first sub-punch 490 and the bottom region, the bottom-body transition region and the body region in a first step (Fig. 22 show the sub-punch 490 contacting the bottom, transition and body regions of the preform, i.e., the top, curve from top to corner and the vertical portion of the corner that begins the body section), and contact is established between the second sub-punch 480 and the flange region in a second step (Otsuka First Embodiment, Fig. 7B; modified Yoshitome includes the spaces in the die taught by Otsuka to accommodate the flanges as shown in Fig. 7B of Otsuka, and sub-punch 480 would include these spaces to contact the flange region).
Regarding claim 7, modified Yoshitome teaches the method as claimed in claim 2 (Figs. 22-23) wherein the shaped blank is heated in a furnace, to at least Ac1 temperature (Otsuka First Embodiment, Para. [0108], it is noted that modified Yoshitome includes the heating and cooling process of Otsuka), after heating the shaped blank is placed in an open tool (Otsuka First Embodiment, Para. [0109]), said tool being actively cooled (Otsuka First Embodiment, Para. [0117]; Otsuka teaches that the cooling process includes the components of the tool being cooled by circulating water inside the components) and comprising at least one female die 477, 485 and a punch 480, 490 (Figs. 22-23; Paras. [0116]-[0122]), the shaped blank being formed in at least one stage by shutting the tool (Figs. 22-23), and the component produced is hardened, at least in one region, through contact with the tool by closing the tool (Otsuka First Embodiment, Para. [0124]; the heating and cooling process of Otsuka includes hardening the component via contact with the cooled tool), wherein at least one of the punch and the female die acts to exert pressure, at least in one section, on the parting surface of the body region along the longitudinal extent of the component to be produced (Figs. 8-10 and 22-23; the fourth embodiment is the same as the first embodiment in the lower portion of the tool according to Para. [0116], and Figs. 8-10 shows the die exerting pressure on the parting surface).
Regarding claim 8, modified Yoshitome teaches the method as claimed in claim 7 (Figs. 22-23) wherein the tool has at least a movable female die region 485 and a leading punch 490 (Figs. 22-23; Paras. [0116]-[0122]), which, after the placing of the heated shaped blank in the tool, fix the shaped blank with a clamping action, at least in the bottom region to be formed, until the tool is closed (Fig. 23 show the leading punch 490 holding the bottom region of the blank in place against moveable die 485 while the tool is closed).
Regarding claim 10, Yoshitome teaches a hardening tool for producing a component from a semifinished product, which is formed from a plastically deformable material, wherein the semifinished product has a longitudinal extent and a transverse extent having a circumferential edge contour having a parting surface (Abstract, Figs. 6-7 and 22-23), the hardening tool comprising: 
a female die 477, 485 (Figs. 22-23; Paras. [0116]-[0122]), 
a punch 480, 490 (Figs. 22-23; Paras. [0116]-[0122]), 
a means for moving at least one of the punch and the female die 162 (Fig. 5; Paras. [0063]-[0064] and [0116]; Para. [0116] states that the fourth embodiment is the same as the first embodiment except for the shape of the punch 490, and the punch includes a drive 162 as shown in Fig. 5), and Serial No. 16/644,396Page 5 of 13
wherein the parting surface is in contact with the tool at least temporarily during and/or after the processing of the semifinished product to produce the component (Figs. 8-11 and 22-23; Para. [0116]; Para. [0116] states that the fourth embodiment is the same as the first embodiment except for the shape of the punch 490, and as shown in Figs. 8-11 the parting surface is in contact with the tool), and 
wherein the punch and/or the female die provide a space for plastic flow and are configured to thicken an edge region of the semifinished product close to an edge thereof (Figs. 22-23; Paras. [0118]-[0122]; material flows into the recessed portion 495 of the punch 490).
Yoshitome fails to explicitly teach a means for cooling the tool. 
Otsuka First Embodiment teaches a tool 10 for hardening (Figs. 7A-D) having means for cooling the tool (Paras. [0107]-[0109] and [0117]-[0118]; the tool includes cooling passages for cooling water to circulate and cool the component).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Yoshitome to include cooling means in the tool as taught by Otsuka First Embodiment so that the semifinished may be heated and then cooled to suppress the formation of cracks and other defects in the final product (Otsuka, Para. [0118]; “the generation of forming defects such as cracks can be suppressed, and the preliminary formed article 301 can be rapidly cooled after pressing”).  
Regarding claim 11, modified Yoshitome teaches the tool as claimed in claim 10 (Figs. 22-23) wherein at least one of the female die 477, 485 and the punch 480,490 is configured to exert pressure on the parting surface of the bottom region along the longitudinal extent of the component to be produced (Figs. 8-11 and 22-23; Para. [0116]; Para. [0116] states that the fourth embodiment is the same as the first embodiment except for the shape of the punch 490, and as shown in Figs. 8-11 the parting surface is in contact with the die).
Regarding claim 12, modified Yoshitome teaches the tool as claimed in claim 11 (Figs. 22-23) wherein at least one of the punch has a shoulder region for acting on the parting surface of the body region (Figs. 22-23; the punch 490 has shoulders 495 that act on the parting surface by both pushing on the component to push the parting surface against the die 477), and the female die has a shoulder region (Figs. 22-23; the die 477 has shoulder regions where the vertical portions meet the horizontal portions).
Regarding claim 18, modified Yoshitome teaches the method as claimed in claim 1 (Figs. 22-23) wherein the semifinished product 20 is first of all cold-formed into a preform (Otsuka First Embodiment, Para. [0101]; modified Yoshitome includes the heating and cooling process of Otsuka, and Otsuka teaches that “cold working (cold pressing) can be performed” on the base steel sheet to form the preformed article), the preform is subjected to heat treatment in at least one region, wherein the preform is heated above an Ac1 temperature (Otsuka First Embodiment, Paras. [0107]-[0108]) and is then hardened by cooling, at least in one region (Otsuka First Embodiment, Paras. [0117] and [0122]-[0124]).
Regarding claim 19, modified Yoshitome teaches the tool of claim 10 (Figs. 22-23), wherein the semifinished product includes at least one of a bottom-body transition region, a body region, a body-flange transition region and, a flange region (Figs. 6-7 and 22-23; it is noted that claim 19 is directed to an apparatus and not the workpiece, and thus a workpiece with these characteristics could be supplied to the tool).
Regarding claim 20, Yoshitome teaches a method of producing a sheet metal component with an accurately repeatable and dimensionally accurate edge contour (Figs. 6-11), the method comprising: 
providing a semifinished blank with two opposite parting surfaces defining an outermost cut edge contour (Figs. 6-8; Para. [0062]; a preformed body 20 is provided to the thickness increasing device 150); 
placing the semifinished blank into a hardening tool having a punch 180, 190 and a female die 175, 185 (Figs. 7-11; Paras. [0062]-[0064]); 
exerting pressure, with at least one of the punch and the female die, onto each of the two opposite parting surfaces, thereby thickening an outermost edge region of the semifinished blank close to the cut edge contour (Figs. 8-11; Paras. [0073] and [0093]; it is noted that the term close is interpreted as anywhere on the same half of the component as the edge, and the corners that are thickened are close to the edge); and 
wherein when the hardening tool is in a closed state, the punch and/or the female die provide a space to enable plastic flow for the thickening of the outermost edge region to thereby ensure that the edge contour has contact with the hardening tool in the closed state during the hardening (Figs. 8-11; Paras. [0073] and [0093]; the space for thickening is provided at the recess 495), and 
wherein the sheet metal component is completed without an edge trimming operation of the two opposite parting surfaces (Figs. 8-11).
Yoshitome fails to explicitly teach heating the semifinished blank and hardening the semifinished blank in the hardening tool.
Otsuka First Embodiment teaches providing a semifinished product and processing the semifinished product (Figs. 6 and 7A-D; Paras. [0100]-[0106]) including the steps of heating the semifinished blank and hardening the semifinished blank in the hardening tool (Paras. [0107]-[0109] and [0117]-[0118]).
 It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Yoshitome to include the heating and hardening steps taught by Otsuka First Embodiment so that the formation of cracks and other defects is suppressed in the final product (Otsuka, Para. [0118]; “the generation of forming defects such as cracks can be suppressed, and the preliminary formed article 301 can be rapidly cooled after pressing”).  
Claims 9 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshitome in view of Otsuka First Embodiment in further view of US 2011/0165431 A1 to Inoue.
Regarding claim 9, modified Yoshitome teaches the method as claimed in claim 8 (Figs. 6-7 and 22-23).
However, modified Yoshitome fails to explicitly teach the tool has at least one heatable hold-down device, which, after the placing of the heated shaped blank in the tool, is lowered in a spaced manner in order to guide the shaped blank one of before and after the moving together of the movable female die region and the punch.
Inoue teaches a method for forming a component with a tool having a punch 53 and die 51, 52 (Abstract, Fig. 1) wherein the tool has heatable components (Para. [0039]; the components of the tool may be heated with heating means).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the components of Yoshitome to be heatable as taught by Inoue as it is desirable for the shaping process to happen while the component is heated and before it is cooled by contact with the components of the tools (Otsuka, Para. [0124]) and providing heatable tool components allows for the semifinished product to remain heated while the tool is closed to shape the finished product prior to cooling.
It is noted that modifying the components of Yoshitome to be heatable results in a process in which after the placing of the heated shaped blank in the tool, the heatable hold-down device is lowered in a spaced manner in order to guide the shaped blank one of before and after the moving together of the movable female die region and the punch (Figs. 22-23 show the punch 490 would be the heatable hold down device).
Regarding claim 13, modified Yoshitome teaches the tool as claimed in claim 12 (Figs. 22-23).
Modified Yoshitome fails to explicitly teach wherein the tool has at least one heatable hold-down device.
Inoue teaches a method for forming a component with a tool having a punch 53 and die 51, 52 (Abstract, Fig. 1) wherein the tool has heatable components (Para. [0039]; the components of the tool may be heated with heating means).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the components of Yoshitome to be heatable as taught by Inoue as it is desirable for the shaping process to happen while the component is heated and before it is cooled by contact with the components of the tools (Otsuka, Para. [0124]) and providing heatable tool components allows for the semifinished product to remain heated while the tool is closed to shape the finished product prior to cooling.
It is noted that modifying the components of Yoshitome to be heatable results in the hold-down device being heatable.
Regarding claim 14, modified Yoshitome teaches the tool as claimed in claim 13 (Figs. 22-23), wherein the tool has a substantially vertically movable female die region 485 (Figs. 22-23).
Regarding claim 15, modified Yoshitome teaches the tool as claimed in claim 14 (Figs. 22-23), wherein the punch consists of a plurality of sub-punches 480, 490 (Figs. 22-23; Paras. [0116]-[0122]).
Regarding claim 16, modified Yoshitome teaches the tool as claimed in claim 15 (Figs. 22-23), wherein the punch 480 is coupled to a punch holder 160, wherein the punch 480 is arranged in such a way that it can be moved toward and away from the punch holder in a working direction (Fig. 5; Para. [0116]; Para. [0116] states that the first and fourth embodiments are the same except for the shape of punch 490, and Fig. 5 shows that the punch includes a punch holder 160 and the punch portions 180 or 480 can be moved toward and away from the punch holder).
Regarding claim 17, modified Yoshitome teaches the tool as claimed in claim 16 (Figs. 22-23). 
However, modified Yoshitome fails to explicitly teach wherein the female die has an outer female die part and an inner female die part, wherein the outer female die part, is horizontally movable.  
Otsuka First Embodiment teaches the flange and body forming regions of the tool include a cam die 21, i.e., an outer die that is horizontally movable, and punch 17, which act with a lower surface to form those regions of the component.
It would have been obvious to substitute the vertical wall forming tools of Yoshitome, e.g., punch 480, with the body forming components of Otsuka First Embodiment as these components and their functions were well known in the art and a person of ordinary skill could have substituted each of these known elements for another with the predictable result of providing a tool that can form a component having bottom and body regions.
Response to Arguments
Applicant’s amendments and remarks filed April 25, 2022, with respect to the rejection(s) of claim(s) 1-19 under 35 USC 102, 103 and 112 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the newly cited prior art discussed above in the 103 rejections, and the claim amendments have introduced new 112 indefiniteness issues.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2016/0361747 A1 to Kosaka teaches a forming tool having a punch, a die, and means for allowing material to flow to an edge region to thicken the material at the edge (Figs. 1-2, 6-7, and 10).  US 2015/0231688 A1 to Yamagata teaches a tool and a method of thickening an edge region near an edge contour having a parting surface (Figs. 3-6).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW STEPHENS whose telephone number is (571)272-6722. The examiner can normally be reached M-F 930-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571)270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW STEPHENS/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725